


[letterheadjpg.gif]
August 5, 2014


Kalyanaraman Srinivasan (Kal Raman)
c/o Groupon, Inc.
600 W Chicago Ave.
Chicago, IL 60654




Dear Kal:


All current arrangements between you and Groupon, Inc. (“Groupon” or the
“Company”) shall remain in effect indefinitely unless terminated by either you
or the Company in accordance with their terms or amended hereby. This Individual
Agreement will serve as an amendment to your Employment Agreement (as defined
below). Your original offer letter is dated April 13, 2012 (“Original Offer
Letter”) and your amended offer letters are dated April 19, 2012 (“First Amended
Offer Letter”), January 29, 2013 (“Second Amended Offer Letter”), and February
18, 2014 (“Third Amended Offer Letter”) (collectively, “Amended Offer Letters,”
and together with the Original Offer Letter, the “Employment Agreement”). Your
eligibility for Severance Benefits referenced in this Individual Agreement is
contingent upon your (i) continued adherence to the terms of the Employee
Innovations and Proprietary Rights Assignment Agreement (“EIPRAA”) which you
signed on May 10, 2012; (ii) agreement to obtain our written consent prior to
accepting employment from or a contracting or consulting arrangement with
another entity; (iii) execution and return (without revocation) of our customary
form of general release (the “Release”), attached as Attachment A to the Third
Amended Offer Letter and (iv) execution and return of this Individual Agreement
to the Company. All terms of your employment articulated in your Employment
Agreement remain the same except the following:
    
A.
Your title is changed from “Chief Operating Officer” to “Chief Executive
Officer, APAC Region” and you will continue to report to the Company’s CEO.



B.
The “Rights upon Termination” section of the Employment Agreement pertaining to
Severance Benefits shall be replaced with the following:



If you terminate your employment with the Company for Good Reason (as defined
below), or you are terminated without Cause (as defined below), you will be
entitled to your base salary, earned bonus, if paid on or before the date of
termination, and benefits through the date of termination. In addition,
following the termination of your employment for Good Reason or without Cause
(and subject to compliance with Section 409A of the Internal Revenue Code and
the Treasury Regulations




--------------------------------------------------------------------------------




thereunder), provided that you (i) sign and not revoke the Release, (ii)
continue to comply with your obligations under the EIPRAA, and (iii) have not
accepted employment or contracted with (as a consultant or otherwise) another
entity without our prior written consent, you will be entitled to receive the
following “Severance Benefits”:
    
1)
Continued payment of your base salary (as in effect prior to any reduction
constituting Good Reason), less applicable withholdings, in accordance with the
Company’s normal payroll procedures, following your termination of employment,
until the earlier of (i) the date on which you begin new employment or (ii) six
(6) months following such termination, which payments shall begin on the first
regular payroll date occurring on or after the sixtieth (60th) day following the
employment termination date, and the initial payment shall include that portion
of the payments that would otherwise have been payable on the Company’s regular
payroll dates occurring between the date of your termination of employment and
such initial payment date; and



2)
If you elect to receive continued health care coverage pursuant to the
provisions of COBRA, reimbursement for the premiums paid by you to purchase
COBRA health care continuation coverage for you and your covered dependents
under any Company-provided medical, dental, and/or vision plan in which you and
your covered dependents participate until the first to occur of (i) the date on
which you become eligible for health care coverage under another employer’s
plan(s) or (ii) six (6) months following such termination; and



3)
Continued vesting of your outstanding equity according to schedule and pursuant
to the terms and conditions of the applicable Groupon Inc. Stock Incentive Plan
until the earlier of (i) the date on which you begin new employment or (ii) six
(6) months following such termination.



“Good Reason” means, without your express written consent, the occurrence of any
of the following events, all of which you agree have not occurred as of the date
of your signing this Individual Agreement: (a) a material adverse change in your
title, the nature or scope of your authority, powers, functions, duties,
responsibilities, or reporting relationship (including your ceasing to directly
report to the CEO or board of directors of a publicly traded entity); (b) a
material reduction by Groupon in your rate of annual base salary; (c) the
failure of Groupon to (i) continue any material compensation plan in which you
are participating, unless Groupon discontinues the compensation plan for other
similarly situated CEO direct reports or unless you are permitted to participate
in other plans providing you with substantially comparable compensation-related
benefits, or (ii) the taking of any action by Groupon which would adversely
affect your participation in or materially reduce your compensation-related
benefits under any such plan unless Groupon has taken similar action with regard
to other similarly situated CEO direct reports; (d) a change in your primary
employment location to a location that is more than 50 miles from the primary
location of your employment immediately before such change; or (e) the failure
of Groupon to obtain from any successor or transferee of Groupon an express
written and unconditional assumption of Groupon’s obligations under this
Agreement.


Your employment may be terminated by you for Good Reason only if (x) an event or
circumstance set forth above occurs that has not occurred to other similarly
situated CEO direct reports and you provide Groupon with written notice thereof
within thirty (30) days after you have knowledge of the occurrence or existence
of such event or circumstance, which notice shall specifically identify the
event or circumstance that you believe constitutes Good Reason, (y) Groupon
fails to correct the circumstance or event so identified within thirty (30) days
after the receipt of such notice, and (z)




--------------------------------------------------------------------------------




you resign during the Termination Period and after the expiration of the cure
period referenced in the preceding clause (y).


“Cause” means: (a) your material failure to perform your reasonably assigned
duties (other than a failure resulting from your disability) after written
notice of such failure from Groupon describing the failure to perform such
duties and a reasonable time to cure of at least thirty (30) days; (b) your
engaging in any intentional act of fraud, theft, dishonesty, or falsification
with respect to Groupon; (c) your conviction (including a plea of guilty or nolo
contendere) of (i) a felony, (ii) a crime of moral turpitude, or (iii) a
criminal act that prevents you from performing your duties with the Company; (d)
your engaging in gross misconduct or the material violation of the Company’s
Code of Business Conduct; (e) your violation of any federal or state law or
regulation applicable to the business of Groupon; (f) your absence from your
duties with Groupon on a full-time basis for at least 180 consecutive days as a
result of your incapacity due to physical or mental illness or (g) the
intentional material breach of any provision of this Individual Agreement or the
EIPRAA where such breach continues or is not cured (if curable) for more than
thirty (30) days after written notice from Groupon to you specifying the nature
of such breach. Termination by Groupon shall not be treated as for “Cause”
unless Groupon terminates your employment within ninety (90) days following
Groupon’s knowledge of the above conditions.


C.
Your annual base salary and target bonus remain unchanged, but your bonus
structure and performance objectives going forward will be mutually agreed upon
by you and the Company within thirty (30) days of the effective date of this
Individual Agreement.



D.
The Company agrees to give you ninety (90) days’ written notice of any
termination of your employment by the Company other than for Cause in the event
such termination occurs prior to March 31, 2015.



For avoidance of doubt, this Individual Agreement (to the extent it modifies the
Employment Agreement as described herein), the EIPRAA and the Release,
constitute the entire agreement between you and the Company relating to this
subject matter, and any representations that may have been made to you that are
not contained in this letter are superseded by this Individual Agreement, and
the terms of this Individual Agreement can only be modified by a writing signed
by you and a duly authorized representative of the Company.


In addition, by signing below, you consent and agree to the changes outlined
above and agree that none of such changes, either individually or in the
aggregate, shall constitute Good Reason hereunder or under the Employment
Agreement.


Sincerely,


/s/ David Schellhase


David Schellhase




I have read this Individual Agreement in its entirety, and agree to and accept
the amended terms and conditions of employment as stated above.
            
Dated:    August 5, 2014         /s/ Kal Raman
                    Kalyanaraman Srinivasan (Kal Raman)


